Proceeding pursuant to CFLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of illicit drug use. The Attorney General has advised this Court in writing that the determination in question has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Therefore, noting that petitioner has been afforded all of the relief to which he is entitled, we now dismiss this matter as moot (see Matter of Rodriguez v Leclaire, 44 AD3d 1205, 1206 [2007]).
Peters, J.E, Spain, Carpinello, Malone Jr. and Stein, JJ., *1319concur. Adjudged that the petition is dismissed, as moot, without costs.